We advert to only one contention urged in appellant's motion for rehearing, which is that he should not as the driver of the automobile be held guilty of transporting whisky in dry area, which whisky was in possession of Mr. Rouse, a passenger in the car, and which whisky had been purchased by Mr. Rouse for his own consumption. Under what we conceive to be the proper construction of Art. 666-23a (1), Vernon's Ann. Tex. P. C. we can not concur in such contention. One simple illustration *Page 233 
will serve to make our position clear. A. is the owner of a motor vehicle which will accommodate 40 passengers, and was not a carrier authorized to transport intoxicating beverages in this state. He drives his vehicle from a dry area into wet territory where whisky may be legally sold, and takes with him 40 passengers. A. buys for his own use some whisky, and each of his 40 passengers does the same. A. starts on his return trip, having sole control of the operation of his vehicle, and with knowledge on his part that each of his passengers has in his possession a quart of whisky which each purchased for his own consumption. As the owner of the whisky purchased by A. for his own use he could legally transport his own whisky into the dry area, but to permit him to transport into dry area the 40 quarts belonging to his passengers would appear to be in direct contravention of the terms of said Art. 666-23a (1). If appellant's contention is sound, A. would be guilty of no offense under the above illustration. This we do not conceive to have been the purpose of the exception contained in the article in question.
The motion for rehearing is overruled.